Case 1:19-cv-24859-JG Document 203 Entered on FLSD Docket 09/13/2021 Page 1 of 18




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION

                          CASE NO. 19-24859-CIV-GOODMAN
                                 [CONSENT CASE]

   FOREMOST SIGNATURE INS. CO.,

         Plaintiff,
   v.

   SILVERBOYS, LLC, et al.,

         Defendants.
  __________________________________/

  SOJO DESIGN, LLC, SOFIA JOELSSON, and
  XAVIER COE a/k/a CHAYANNE COE,

        Third-Party Plaintiffs,

  v.

  LLOYD’S SYNDICATE 3624 (HISCOX), et al.,

        Third-Party Defendants.
  __________________________________/

          ORDER ON MOTION TO DISMISS THIRD-PARTY COMPLAINT

        This is an action that started with a complaint for declaratory relief filed by

  Plaintiff Foremost Signature Insurance Company (“Foremost”) seeking judgment that it

  had no duty to defend or indemnify SoJo Design, LLC (“SoJo”), Sofia Joelsson

  (“Joelsson”), or Xavier Coe a/k/a Chayanne Coe’s (“Coe”) (collectively, the “SoJo

  Defendants”). The SoJo Defendants filed an Answer and Affirmative Defenses; a
Case 1:19-cv-24859-JG Document 203 Entered on FLSD Docket 09/13/2021 Page 2 of 18




      Counterclaim against Foremost; and a Third-Party Complaint against Lloyd’s Syndicate

      3624 (Hiscox) (“Hiscox”) and Wicker, Smith, O’Hara, McCoy & Ford, P.A. (“Wicker

      Smith”). 1 [ECF No. 133]. This Order addresses Hiscox’s Motion to Dismiss the SoJo

   Defendants’ Third-Party Complaint. [ECF No. 150].

            For the reasons outlined below, the Court grants Hiscox’s Motion to Dismiss.

 I.         Factual Background

            On July 12, 2016, Silverboys, LLC (“Silverboys”) filed a lawsuit against the SoJo

  Defendants styled, Silverboys, LLC v. Sojo Design, LLC, Sofia Joelsson, Xavier Coe a/k/a

  Chayanne Coe and Robert Whittingham in the Circuit Court of the Eleventh Judicial Circuit,

  in and for Miami-Dade County, Florida (the “State Court Action”). [ECF No. 44-1]. The

   SoJo Defendants were insureds under three liability insurance policies that were issued

   by Foremost (the “Foremost Policies”) and under one professional liability insurance

   policy that was issued by Hiscox (the “Hiscox Policy”). [ECF No. 133, pp. 12-13].

            The SoJo Defendants tendered the complaint from the State Court Action to

      Foremost. [ECF No. 133, p. 13]. Foremost denied coverage for defense or indemnification

      and filed a declaratory judgment action with this Court, requesting the Court to issue a

      ruling that it was not required to defend or indemnify the SoJo Defendants in the the

      State Court Action. [ECF No. 126, p. 4]. Foremost also agreed with Hiscox to equally share




      1
       The SoJo Defendants voluntarily dismissed Wicker Smith from the Third-Party
  Complaint. [ECF No. 186].


                                                  2
Case 1:19-cv-24859-JG Document 203 Entered on FLSD Docket 09/13/2021 Page 3 of 18




  the SoJo Defendants’ defense costs for the State Court Action (the “Cost-Sharing

  Agreement”). [ECF No. 133, p. 14].

         Ultimately, Foremost obtained summary judgment in its favor, with the Court

  finding that Foremost had no duty to defend or indemnify the SoJo Defendants in the

  State Court Action. [ECF No. 126, p. 4]. Silverboys subsequently dismissed the State Court

  Action. Id.

         On July 31, 2019, Silverboys filed another lawsuit against the SoJo Defendants in

  this Court (the “Federal Court Action”). Id. Foremost then filed this declaratory judgment

  action seeking judgment that it was not obligated to defend or indemnify the SoJo

  Defendants in the Federal Court Action. Id. at p. 5.

         In response, the SoJo Defendants filed an Answer, Affirmative Defenses, a

  Counterclaim, and a Third-Party Complaint against Hiscox and Wicker Smith. [ECF No.

  133]. The Third-Party Complaint contains a single count against Hiscox for allegedly

  breaching the Hiscox Policy. Id. at pp. 15-20. The SoJo Defendants voluntarily dismissed

  Wicker Smith from the Third-Party Complaint. [ECF No. 186].

         Hiscox moved to dismiss the SoJo Defendants’ Third-Party Complaint. [ECF No.

  150]. The SoJo Defendants filed an Opposition and Motion to Strike Hiscox’s Motion to

  Dismiss [ECF Nos. 158; 159] and Hiscox filed a reply in support of its Motion to Dismiss

  [ECF No. 174].




                                               3
Case 1:19-cv-24859-JG Document 203 Entered on FLSD Docket 09/13/2021 Page 4 of 18




  II.    Legal Standard

         When considering a motion to dismiss for failure to state a claim under Federal

  Rule of Civil Procedure 12(b)(6), the Court must accept all the complaint’s allegations as

  true, construing them in the light most favorable to the plaintiff. Pielage v. McConnell, 516

  F.3d 1282, 1284 (11th Cir. 2008). A pleading need contain only “a short and plain

  statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

  “[T]he pleading standard Rule 8 announces does not require detailed factual allegations,

  but it demands more than an unadorned, the-defendant-has-unlawfully-harmed-me

  accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotation omitted). A claimant must

  articulate “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp.

  v. Twombly, 550 U.S. 544, 570 (2007).

         “A claim has facial plausibility when the plaintiff pleads factual content that allows

  the court to draw the reasonable inference that the defendant is liable for the misconduct

  alleged.” Iqbal, 556 U.S. at 678. “The plausibility standard is not akin to a ‘probability

  requirement,’ but it asks for more than a sheer possibility that a defendant has acted

  unlawfully.” Id. “Threadbare recitals of the elements of a cause of action, supported by

  mere conclusory statements, do not suffice.” Id. Thus, a pleading that offers mere “labels

  and conclusions” or “a formulaic recitation of the elements of a cause of action” will not

  survive dismissal. See Twombly, 550 U.S. at 555. “Rule 8 marks a notable and generous

  departure from the hyper-technical, code-pleading regime of a prior era, but it does not



                                                  4
Case 1:19-cv-24859-JG Document 203 Entered on FLSD Docket 09/13/2021 Page 5 of 18




  unlock the doors of discovery for a plaintiff armed with nothing more than conclusions.”

  Iqbal, 556 U.S. at 679.

         Thus, to prevent dismissal of a complaint under Rule 12(b)(6), “the complaint’s

  allegations must plausibly suggest that the plaintiff has a right to relief, raising the

  possibility above a ‘speculative level;’ if they do not, the plaintiff’s complaint should be

  dismissed.” James River Ins. Co. v. Ground Down Eng’g, Inc., 540 F.3d 1270, 1274 (11th Cir.

  2008) (citing Twombly, 550 U.S. 544).


  III.   Analysis

         In the Third-Party Complaint, the SoJo Defendants assert a single claim against

  Hiscox, arguing that it breached the Hiscox Policy by: (1) paying the SoJo Defendants’

  defense costs or damages in the State Court Action before the limits of the Foremost

  Policies were exhausted by entering the Cost-Sharing Agreement with Foremost; and (2)

  failing to appoint competent counsel, failing to monitor and effectively control the

  defense provided by its appointed counsel, and by refusing to appoint new, mutually

  agreeable counsel. [ECF No. 133, p. 20].

         In its Motion to Dismiss, Hiscox argues that (i) the Third-Party Complaint is

  procedurally improper because it is not dependent on the outcome of Foremost’s

  complaint for declaratory judgment and because Foremost voluntarily dismissed the

  main action; (ii) the SoJo Defendants are not entitled to recover anything beyond the

  Hiscox Policy’s $250,000 limit, which was already exhausted by the defense costs Hiscox


                                               5
Case 1:19-cv-24859-JG Document 203 Entered on FLSD Docket 09/13/2021 Page 6 of 18




  paid in the State Court Action; (iii) the limits of the Hiscox Policy were not prematurely

  exhausted by the Cost-Sharing Agreement; and (iv) Hiscox did not breach the Hiscox

  Policy by failing to appoint competent defense counsel, monitor and control the defense,

  or appoint mutually agreeable counsel. [ECF No. 150].

         A.     Hiscox was Improperly Joined.

         Federal Rule of Civil Procedure 14 provides that “[a] defending party may, as

  third-party plaintiff, serve a summons and complaint on a nonparty who is or may be

  liable to it for all or part of the claim against it.” Fed. R. Civ. P. 14(a)(1). According to

  binding Circuit precedent, “for impleader to be available [under Rule 14] the third party

  defendant must be liable secondarily to the original defendant in the event that the latter

  is held liable to the plaintiff;” otherwise, the claim is independent. United States v. Joe

  Grasso & Son, Inc., 380 F.2d 749, 751 (5th Cir. 1967) (internal marks omitted). 2

         The SoJo Defendants argue that the Third-Party Complaint against Hiscox is

  derivative of Foremost’s complaint for declaratory judgment because “[i]f Foremost is

  successful in disclaiming coverage, the SoJo Defendants will have no other coverage

  available” for defense in the Federal Court Action because Hiscox “improperly

  exhausted” the Hiscox Policy's limits by sharing the costs of the State Court Action with

  Foremost. [ECF No. 158, p. 5]. Further, the SoJo Defendants argue that the Third-Party


  2
         In Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en banc), the
  Eleventh Circuit adopted as binding precedent all decisions of the former Fifth Circuit
  issued prior to October 1, 1981.


                                                6
Case 1:19-cv-24859-JG Document 203 Entered on FLSD Docket 09/13/2021 Page 7 of 18




  Complaint is “related” to Foremost's declaratory judgment action because Foremost’s

  complaint contains allegations that set out the parties’ history and the Third-Party

  Complaint “stems directly from the parties’ history.” Id.

          Finally, the SoJo Defendants contend that the Third-Party Complaint is

  procedurally proper because “[o]nly upon the filing of Foremost’s current declaratory

  action were the SoJo Defendants able to make a claim for the improperly exhausted

  limits.” Id. at p. 6.

          The Undersigned is not convinced by the SoJo Defendants’ arguments.

          Hiscox may not be joined as a party in this suit because there are no circumstances

  under which Hiscox could be liable “for all or part of [Foremost’s] claim against [the SoJo

  Defendants].” Fed. R. Civ. P. 14(a)(1). Foremost sought a declaratory judgment stating

  that it had no obligation to defend or indemnify the SoJo Defendants in the Federal Court

  Action. 3 If Foremost had prevailed, then the result would have been a ruling that stated

  that Foremost was not obligated to cover the SoJo Defendants’ litigation expenses. If

  Foremost did not prevail, then Foremost might have been required to reimburse the SoJo

  Defendants for their expenses. Either way, Hiscox would not be liable for any judgment

  entered against the SoJo Defendants in this lawsuit.

          In short, this was a dispute solely between Foremost and the SoJo Defendants, and




  3
        Foremost and the SoJo Defendants settled all claims between them, and Foremost
  voluntarily dismissed its declaratory complaint. [ECF No. 171].


                                               7
Case 1:19-cv-24859-JG Document 203 Entered on FLSD Docket 09/13/2021 Page 8 of 18




  impleader under Rule 14 is unavailable.

         This is true even though the third-party claim against Hiscox arises out of the same

  facts as the main claim and despite the potential efficiencies gained by having all parties

  in one action. See Joe Grasso & Son, 380 F.2d at 751 (recognizing that “when the defendant’s

  right against the third party is merely an outgrowth of the same core of facts which

  determines the plaintiff’s claim, impleader is properly used ‘to reduce litigation by

  having one lawsuit do the work of two,’” but applying “the obverse rule . . . that an

  entirely separate and independent claim cannot be maintained against a third party

  under Rule 14, even though it does arise out of the same general set of facts as the main

  claim.”) (citations omitted); see also United States v. Olavarrieta, 812 F.2d 640, 643 (11th Cir.

  1987) (“Rule 14(a) does not allow the defendant to assert a separate and independent

  claim even though the claim arises out of the same general set of facts as the main claim.”),

  cert. denied, 484 U.S. 851 (1987).

         The SoJo Defendants’ breach of contract claim against Hiscox for actions taken in

  the State Court Action is not derivative of Foremost’s declaratory judgment action.

  Furthermore, the SoJo Defendants’ contention that the Cost-Sharing Agreement between

  Hiscox and Foremost depleted $250,000 that would have been available under the Hiscox

  Policy for the Federal Court Action merely establishes a relationship. It does not establish

  dependency or derivative liability. Nothing prevents the SoJo Defendants from filing a

  lawsuit against Hiscox outside of Foremost’s declaratory judgment action. They have not



                                                 8
Case 1:19-cv-24859-JG Document 203 Entered on FLSD Docket 09/13/2021 Page 9 of 18




  presented a convincing reason for why they could not do so.

         Finally, the SoJo Defendants and Foremost settled all claims between them,

  “including [the SoJo Defendants’] Counterclaim against Foremost seeking recovery of the

  limits of the Hiscox Policy based on its claim that Foremost and not Hiscox should have

  paid the defense costs related to the First Silverboys Complaint.” [ECF No. 174, p. 3]. The

  Undersigned agrees that the Third-Party Complaint should be dismissed for this reason,

  as well. See, e.g., Am. Zurich Ins. Co. v. Cooper Tire & Rubber Co., 512 F.3d 800, 805-06 (6th

  Cir. 2008) (upholding dismissal of third-party complaint after settlement and dismissal

  of original action).

         Accordingly, the Court dismisses without prejudice the SoJo Defendants’ Third-

  Party Complaint. 4

         Because Hiscox was improperly joined as a third-party defendant, the Court’s

  inquiry could end there; however, the Court will also discuss Hiscox’s substantive

  arguments for dismissal.

         B.     The SoJo Defendants Failed to State a Cause of Action for Breach of
                Contract.

         The SoJo Defendants contend that Hiscox’s Motion to Dismiss includes improper

  attacks on the merits of the Third-Party Complaint by “mount[ing] a defense as to why




  4
          See Southeast Mortgage Co. v. Mullins, 514 F.2d 747, 750 (5th Cir. 1975) (noting, in a
  similar context, that “to avoid possible confusion concerning the scope of the res judicata
  effect of the district court's decision, the dismissal should be granted without prejudice”).


                                                9
Case 1:19-cv-24859-JG Document 203 Entered on FLSD Docket 09/13/2021 Page 10 of 18




   Hiscox could not be found liable for breach of contract.” [ECF No. 158, p. 6]. Essentially,

   the SoJo Defendants argue that they sufficiently stated the essential elements of their

   breach of contract claim by alleging (1) existence of a contract, (2) breach, and (3) damages

   that resulted from breach. Id. at p. 7. The SoJo Defendants claim the inquiry should stop

   there. Id. at p. 7.

           In applying the Supreme Court’s directives in Twombly and Iqbal, the Eleventh

   Circuit has provided the following guidance to the district courts:

           In considering a motion to dismiss, a court should 1) eliminate any
           allegations in the complaint that are merely legal conclusions; and 2) where
           there are well-pleaded factual allegations, assume their veracity and then
           determine whether they plausibly give rise to an entitlement to relief.
           Further, courts may infer from the factual allegations in the complaint
           obvious alternative explanation[s], which suggest lawful conduct rather
           than the unlawful conduct the plaintiff would ask the court to infer.

   Kivisto v. Miller, Canfield, Paddock & Stone, PLC, 413 F. App’x 136, 138 (11th Cir. 2011)

   (citations omitted).

           Here, Hiscox’s motion for dismissal is properly based on the factual allegations set

   forth in the Third-Party Complaint. Hiscox has done nothing improper by addressing the

   substance of the Third-Party Complaint and arguing that the SoJo Defendants’ allegations

   do not give rise to an entitlement to relief for breach of contract. Therefore, the Court will

   address Hiscox’s arguments for dismissal based on the substance of the Third-Party

   Complaint.




                                                10
Case 1:19-cv-24859-JG Document 203 Entered on FLSD Docket 09/13/2021 Page 11 of 18




          i.     The SoJo Defendants Have Not Pleaded a Valid Claim for Damages.

          Hiscox first contends that the SoJo Defendants cannot seek damages, an essential

   element of their breach of contract claim, because the SoJo Defendants already received

   the full amount recoverable under the Hiscox Policy. [ECF No. 150, p. 10]. For most

   breach actions in the first-party insurance context, only general damages are recoverable.

   See Positano Place at Naples II Condo. Ass’n, Inc. v. Empire Indem. Ins. Co., No. 2:21-CV-181-

   SPC-NPM, 2021 WL 1610092, at *2 (M.D. Fla. Apr. 26, 2021) (citing Sai Hospitality Mgmt.

   Co. v. Rockhill Ins., No. 2:20-cv-00280-JLB-MRM, 2021 WL 463812, at *2 (M.D. Fla. Feb. 9,

   2021)). To obtain extra-contractual, consequential damages, a plaintiff must bring a

   separate bad-faith action. Id. (citing Citizens Prop. Ins. v. Manor House, LLC, 313 So. 3d 579,

   582-83 (Fla. 2021)) (holding that damages beyond the policy’s limits are not available as

   consequential breach of contract damages absent a statutory claim for bad faith).

          The SoJo Defendants do not allege damages flowing directly from the breach. For

   instance, the SoJo Defendants do not contend that Hiscox breached the Hiscox Policy by

   refusing to pay out the entire $250,000 in aggregate limits, and the Third-Party Complaint

   plainly asserts that the benefits available under the Hiscox Policy have been paid in full.

   [ECF No. 133, p. 18]. Instead, they simply say, “[a]s a result of Hiscox’s breach, [the SoJo

   Defendants] suffered and continue to suffer damages.” [ECF No. 133, p. 20]. Such

   consequential breach of contract damages are unavailable absent a statutory claim for

   bad faith.



                                                 11
Case 1:19-cv-24859-JG Document 203 Entered on FLSD Docket 09/13/2021 Page 12 of 18




          Therefore, the Court grants Hiscox’s Motion to Dismiss pursuant to Federal Rule

   of Civil Procedure 12(b)(6) because the SoJo Defendants have not alleged recoverable

   damages – an essential element of a breach of contract claim.

          ii.    The SoJo Defendants’ Allegation that Hiscox Prematurely Exhausted the
                 Hiscox Policy’s Limits Does Not Support a Cause of Action for Breach of
                 Contract.

          The SoJo Defendants also allege that Hiscox breached the Hiscox Policy by

   prematurely exhausting the Hiscox Policy limits by entering the Cost-Sharing Agreement

   with Foremost. [ECF No. 133, p. 4]. According to the SoJo Defendants, Foremost’s and

   Hiscox’s policies have “Other Insurance” provisions, which show that the Hiscox Policy

   is “excess” to the Foremost Policies. Thus, the SoJo Defendants argue that Hiscox should

   not have paid any defense costs or damages unless or until the Foremost Policies were

   exhausted. Id.

          The Hiscox Policy’s “Other Insurance” provision states:

          G. Other insurance

          This Policy shall be excess insurance over any other valid and collectible
          insurance available to the Insured, whether such other insurance is stated
          to be primary, contributory, excess, contingent or otherwise, unless such
          other insurance is written only as a specific excess insurance over the Limit
          of Liability provided in this Policy.

   [ECF No. 44-2, p. 17] (emphasis added).

          The Foremost Policies include an “Other Insurance” provision which provides,

   in relevant part:



                                               12
Case 1:19-cv-24859-JG Document 203 Entered on FLSD Docket 09/13/2021 Page 13 of 18




         5. Other Insurance

         If valid and collectible insurance is available to the insured for a loss we
         cover under Coverages A or B of this Coverage Part, our obligations are
         limited as follows:
         a. Primary Insurance
         This insurance is primary except when b. below applies. If this insurance is
         primary, our obligations are not affected unless any of the other insurance
         is also primary. Then, we will share with all that other insurance by the
         method described in c. below.
         b. Excess Insurance
         This insurance is excess over:
         (1) Any other insurance, whether primary, excess, contingent or on any
         other basis:
         (a) That is Fire, Extended Coverage, Builder’s Risk, Installation Risk or
         similar coverage for “your work”;
         (b) That insures for direct physical loss to premises rented to you or
         temporarily occupied by you with permission of the owner;
         (c) That is insurance purchased by you to cover your liability as a tenant for
         “property damage” to premises rented to you or temporarily occupied by
         you with permission of the owner; or
         (d) If the loss arises out of the maintenance of use of aircraft, “autos” or
         watercraft to the extent not subject to Exclusion g. of SECTION I –
         COVERAGE A- BODILY INJURY AND PROPERTY DAMAGE LIABILITY.
                                              ***
         When this insurance is excess, we will have no duty under Coverages A or
         B to defend the insured against any claim or “suit” if any other insurer has
         a duty to defend the insured against that claim or “suit”. If no other insurer
         defends, we will undertake to do so, but we will be entitled to the insured’s
         rights against all those other insurers.

   [ECF No. 133, ¶12].

         The plain language of the Hiscox Policy provides that it applies on an excess basis

   if other coverage is “available” to the insured. When the SoJo Defendants tendered the

   complaint in the State Court Action to Foremost, Foremost denied coverage for the SoJo

   Defendants’ defense. [ECF No. 133, p. 14]. According to Foremost, coverage was not


                                              13
Case 1:19-cv-24859-JG Document 203 Entered on FLSD Docket 09/13/2021 Page 14 of 18




   available under its policies because the alleged occurrence took place outside the policies’

   coverage territories. See Foremost Signature Ins. Co. v. Silverboys, LLC, No. 1:17-CV-20581,

   2018 WL 279361, at *1 (S.D. Fla. Jan. 3, 2018). Foremost’s position was ultimately

   confirmed by this Court in its September 11, 2018 opinion. See Foremost Signature Ins. Co.

   v. Silverboys, LLC, No. 17-20581-CIV, 2018 WL 4334875, at *1 (S.D. Fla. Sept. 11, 2018),

   vacated and remanded sub nom. Foremost Signature Ins., MI v. Silverboys, LLC, 793 F. App’x

   962 (11th Cir. 2019). 5

          Accordingly, the Undersigned finds that Hiscox made a good-faith decision to

   enter the Cost-Sharing Agreement with Foremost, which inured to the benefit of the SoJo

   Defendants. Moreover, nothing about the Cost-Sharing Agreement was a breach of the

   Hiscox Policy’s terms or conditions. Therefore, the Undersigned grants Hiscox’s Motion

   to Dismiss and agrees with Hiscox’s view that the SoJo Defendants’ contention – that

   Hiscox breached the Hiscox Policy by entering the Cost-Sharing Agreement – does not

   state a claim.

          iii.      The SoJo Defendants’ Allegations that Hiscox Failed to Appoint Mutually
                    Agreeable, Competent Defense Counsel and Failed to Monitor and Control
                    the Defense Do Not Support a Cause of Action for Breach of Contract.

          The plain language of the Hiscox Policy provides that Hiscox had the “right and

   duty to defend any covered Claim, including but not limited to the appointment of legal


   5
          The decision was rendered moot by the Silverboys’ dismissal of the State Court
   Action and the SoJo Defendants’ representation that they had not paid significant defense
   costs out of pocket with respect to that action.


                                               14
Case 1:19-cv-24859-JG Document 203 Entered on FLSD Docket 09/13/2021 Page 15 of 18




   counsel . . . .” [ECF No. 44-2, p. 8]. Hiscox initially appointed Wicker Smith as defense

   counsel, in accordance with that contractual right. [ECF No. 133, p. 14]. If the SoJo

   Defendants desired a change in legal counsel, then the Hiscox Policy requires the SoJo

   Defendants to “request in writing” the right to appoint defense counsel. [ECF No. 44-2,

   p. 8]. The SoJo Defendants do not allege that they submitted any written request relating

   to the appointment of defense counsel.

          The SoJo Defendants also allege that Hiscox breached the policy by failing to

   appoint “competent” counsel. [ECF No. 133, p. 20]. “Under Florida law, an insurer is not

   vicariously liable for the negligence of the attorney it retains to defend the insured, so

   long as the attorney is competent and qualified.” Kapral v. GEICO Indem. Co., 723 F. App’x

   768, 770 (11th Cir. 2018) (emphasis added); Marlin v. State Farm Mut. Auto. Ins. Co., 761

   So. 2d 380, 381 (Fla. 4th DCA 2000) (“[B]ecause the insurer exercises no control over the

   attorney’s performance, it is not, absent an agreement, liable for any alleged acts of

   professional negligence committed by the attorney.”); see also Aetna Cas. & Surety Co. v.

   Protective Nat’l Ins. Co. of Omaha, 631 So. 2d 305, 306 (Fla. 3d DCA 1994) (concluding that

   an insurer “is contractually bound to provide a qualified and competent attorney for the

   insured, but is not thereafter vicariously responsible for any acts of professional

   negligence committed by the attorney in handling the case.”).

          The only factual allegations the SoJo Defendants pleaded to even arguably support

   their contention that Wicker Smith was not competent appear in paragraphs 27 through



                                               15
Case 1:19-cv-24859-JG Document 203 Entered on FLSD Docket 09/13/2021 Page 16 of 18




   29 of the Third-Party Complaint:

          27. During Wicker Smith’s representation of SoJo Design, Joelsson and Coe,
          Wicker Smith negligently produced privileged documents to Silverboys,
          revealing the names of other entities owned by Joelsson.

          28. The receipt of these documents directly resulted in a second lawsuit
          being filed by Silverboys against two of Joelsson’s other entities, Spa Ricci,
          LLC and 4Teen7ty, LLC, and in those entities being included in the
          continuing litigation.

          29. Wicker Smith’s representation of SoJo Design, Joelsson and Coe was
          subsequently terminated. But as a result of Wicker Smith’s negligence, and
          the failure to properly control the defense by Foremost and Hiscox, SoJo
          Design’s, Joelsson’s and Coe’s new defense counsel expended
          approximately $40,000 attempting to correct the mistakes made by Wicker
          Smith, thereby further (and improperly) depleting the available coverage
          under the Hiscox policy.

   [ECF No. 133, p. 19] (emphasis added).

          Therefore, following the Eleventh Circuit’s Kapral decision, the Court finds that

   the SoJo Defendants alleged that Wicker Smith was negligent, but not incompetent. As

   noted above, this allegation does not state a claim under Florida law. See, e.g., Mosley by

   & Through Cellini v. Progressive American Insurance Co., No. 14-cv-62850, 2018 WL 4208201

   (S.D. Fla. Apr. 16, 2018) (following Kapral, noting that Plaintiff had not alleged that

   counsel was incompetent or unqualified, pointing out that Plaintiff merely takes issue

   with a litigation decision made by the insurer-appointed counsel, and granting motion to

   dismiss and dismissing with prejudice because an amendment would be futile).

          Finally, Hiscox challenges the SoJo Defendants’ contention that Hiscox breached

   its obligations under the Hiscox Policy by failing to monitor and control the defense in


                                               16
Case 1:19-cv-24859-JG Document 203 Entered on FLSD Docket 09/13/2021 Page 17 of 18




   the State Court Action. [ECF No. 150, pp. 19-20]. Hiscox argues that it was not “obligated

   to supervise the professional conduct of Wicker Smith” and, therefore could not have

   breached the Hiscox Policy by any alleged failure to do so. Id.

          It is well-settled that an insurer has no obligation or right to supervise or control

   the professional conduct of the attorney it selects to defend the insured. Mosley by &

   Through Cellini, 2018 WL 4208201, at *3; Marlin v. State Farm Mut. Auto. Ins. Co., 761 So. 2d

   380, 381 (Fla. 4th DCA 2000) (“As the insurer has no obligation or right to supervise or

   control the professional conduct of the attorney, it is not liable for the litigation decisions

   of counsel.”); Aetna Cas. & Surety Co. v. Protective Nat’l Ins. Co. of Omaha, 631 So. 2d 305,

   306 (Fla. 3d DCA 1994) (“[A]n insurance company is not vicariously liable for the

   malpractice of the attorney it selects to defend the insured.”).

          Therefore, the Court agrees with Hiscox’s legal challenge to the SoJo Defendants’

   claim that Hiscox breached the Hiscox Policy by allegedly failing to appoint mutually

   agreeable and competent counsel and “monitor and effectively control the defense,” and

   therefore grants the Motion to Dismiss.

          C.     Hiscox Did Not Waive its Rule 12(b) Defenses

          The SoJo Defendants allege that Hiscox waived its Rule 12(b) defenses by not

   raising them when they originally answered the Third-Party Complaint in April 2021. At

   that time, Hiscox filed an answer and affirmative defenses and did not assert the Rule

   12(b) defenses, which the Undesigned has analyzed here in the motion to dismiss.



                                                 17
Case 1:19-cv-24859-JG Document 203 Entered on FLSD Docket 09/13/2021 Page 18 of 18




           But the SoJo Defendants neglect to mention the Undersigned’s ruling from the

   parties’ telephonic scheduling conference, in which the Undersigned stated: “From a

   pleadings perspective, we’re sort of starting on a clean slate.” [ECF No. 174-1, p. 36].

   Accordingly, the Court rejects the argument that Hiscox waived its defenses to the Third-

   Party Complaint.

   IV.     Conclusion

           For the reasons stated above, the Court grants Hiscox’s motion to dismiss, and the

   SoJo Defendants’ Third-Party Complaint against Hiscox [ECF No. 133] is dismissed

   without prejudice.

           Additionally, Hiscox’s and the SoJo Defendants’ motions for summary judgment

   [ECF Nos. 184; 187] and related motions to strike [ECF Nos. 159; 189; 199] are denied as

   moot.

           Moreover, the case is removed from the trial docket, and the Clerk is directed to

   administratively close the case.

           DONE AND ORDERED in Chambers, in Miami, Florida, on September 13, 2021.




   Copies furnished to:
   All counsel of record



                                               18
